SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2) CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Name of Issuer and Filing Person (Offeror)) 3.50% Senior Convertible Notes due 2013 (Title of Class of Securities) 153443AD8 (CUSIP Number of Class of Securities) DANIEL PENN, ESQ. c/o CME Media Services Limited 85 Tottenham Court Road London W1T 4TQ United Kingdom +44-20-7268-3453 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: JEFFREY A. POTASH, ESQ. DLA Piper LLP (US) 1251 Avenue of the Americas New York, New York 10020 (212) 335-4500 (212) 884-8532 (Facsimile) Calculation of Filing Fee Transaction Valuation Amount of Filing Fee The transaction value is estimated only for the purposes of calculating the filing fee. This amount is based on the purchase of $129,700,000 in aggregate principal amount of outstanding 3.50% Senior Convertible Notes due 2013, as described herein, at a tender offer price of $1,000 per $1,000 principal amount outstanding, plus accrued and unpaid interest, if any, up to, but not including, the date of purchase. The amount of the filing fee was calculated at a rate of $114.60 per $1,000,000 of the transaction value. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:N/AFiling Party:N/A Form or Registration No.:N/ADate Filed:N/A o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which the statement relates: o third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer. o INTRODUCTION This Amendment No. 2 (this “Amendment No. 2”) amends and supplements the Tender Offer Statement on Schedule TO originally filed with the Securities and Exchange Commission by Central European Media Enterprises Ltd., a Bermuda company limited by shares (“Purchaser”), on April 30, 2012 as amended and supplemented by Amendment No. 1 filed with the Securities and Exchange Commission on May 14, 2012 (as amended and supplemented, “Schedule TO”), relating to Purchaser’s offer to purchase up to $129,700,000 in aggregate principal amount of Purchaser’s outstanding 3.50% Senior Convertible Notes due 2013 (the “Notes”) for cash, at a purchase price equal to $1,000 per $1,000 principal amount of Notes purchased upon the terms and subject to the conditions set forth in the Offer to Purchase and Consent Solicitation dated April 30, 2012 (the “Offer to Purchase”) and in the related Consent and Letter of Transmittal (the “Consent and Letter of Transmittal”). This Amendment No. 2 amends and supplements only the items in the Schedule TO that are being amended, and unaffected terms are not included herein.Except as specifically set forth herein, this Amendment No. 2 does not modify any of the information previously reported in the Schedule TO.All capitalized terms used in this Amendment No. 2 and not otherwise defined have the respective meanings ascribed to them in the Schedule TO.You should read this Amendment No. 2 together with the Schedule TO, Offer to Purchase and Consent and Letter of Transmittal. Amendments to the Offer to Purchase The Offer to Purchase and Items 1 through 11 of the Schedule TO, to the extent such Items incorporate by reference the information contained in the Offer to Purchase, are hereby amended and supplemented as follows: The section of the Offer to Purchase entitled “17. Miscellaneous – Other Material Information” on page 40 of the Offer to Purchase is hereby amended as follows: 1. The last sentence of the first paragraph is hereby amended by deleting the phrase “(nor will tenders be accepted from or on behalf of)”. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Central European Media Enterprises Ltd. By: [/s/ David Sturgeon] Name: David Sturgeon Title:Deputy Chief Financial Officer Dated:May 17, 2012 2
